DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-12 in the reply filed on 8/2/2022 is acknowledged.
The traversal is on the grounds that The United States Patent and Trademark Office acting as International Search and Examination Authority has already searched and examined these claims under one search.  Applicant submits that this conclusively establishes that there is no search burden.
This is not found persuasive because every application is treated on its own merits.  The search report for PCT application PCT/US2018/049540 has no bearing on examination of the instant application.  Furthermore, the mere fact that a search was done for each distinct invention does not conclusively establish that there is no search burden.  The PCT Search Results received 2/26/2020 indicate separate search queries pertaining to non-elected species, for example, in Questel query numbers 64-65, 67-68, 71-75, 95, 106, 122-123, 127-128, 146-149, 152-155, among others.  This indicates a search burden.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 (bracket assembly 200; page 4, line 2), 32 (gauge wheels 32; page 4, lines 10, 23), 8000 (direction of travel 800; page 8, line 17), 29 (convex edge 29; page 8, line 18), 22-1-2 and 22-2-2 (second ends; page 8, lines 22-23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 38 (Fig. 1A-1E), 40 (Fig. 1A-1E), 700 (Fig. 7), and 1208 (images within memory 1205; Fig. 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 5, line 13, --be-- should be added before “applied.”
Page 5, lines 20, 22, 35; page 6, line 17, “trench 388” should be --trench 398--.
Page 8, line 18, “8E” should be --8D--.
Page 12, line 10, “875-875” should be --875-878--.
Page 15, line 21, the parenthesis before “capacitive” seemingly should be a comma.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:
In the final line, “the closing system” should be --a closing system--.  The closing system recited prior is recited as part of an optional alternative mounting location, which does not form a clear antecedent basis.  If the closing systems were the same, it begs the question whether the implement must include a shank for either option, given that a shank is required for one of them.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-6, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolb (U.S. 2017/0251656).
Regarding claim 1, Kolb discloses (Fig. 2-6) a material application system for selected application of the material comprising: an implement (row unit 114) for traversing a field; a sensor (seed sensor 250 and/or camera 252; [0028]) disposed on the implement, the sensor to detect seeds being dispensed from a seed meter when the seeds exit a seed tube or seed conveyor (in the case of sensor 250) or after the seeds exit the seed tube or seed conveyor (in the case of camera 252); and a material application system (spraying assembly 210) disposed on the implement and configured to apply material on the seed, adjacent to the seed, or to both on the seed and adjacent to the seed ([0028]); and  10a control system (controller 222 and/or control system shown in Fig. 5) for controlling the material application system based on the detected seeds ([0028]).
Regarding claim 2, Kolb further discloses that the control system controls material application based on implement speed during material application and seed spacing in a 15furrow ([0030]; “operating parameters may include…the speed of row unit 114”).
Regarding claim 3, Kolb further discloses (Fig. 3) that the sensor (camera 252) is mounted after the seed has exited the seed tube to sense the seed frequency.
Regarding claim 4, Kolb further discloses (Fig. 2-3) that the material application system 20comprises a planter (row unit 114 including a seeder assembly 190), and the sensor (camera 252) is mounted after the seed has exited the seed tube and mounted at one of the following locations (Fig. 3) including a bottom of the seed tube, a seed firmer bracket, within a disc spreader, within a seed firmer, a rear of a shank or between the shank and a closing system, and a closing system.
Regarding claim 5, Kolb further discloses that the control system uses the sensed seed pulses to command the material application system to dispense the material either by 26synchronizing with the seed pulses or direct relationship between a sensed seed pulse and pulsed material application ([0028]).
Regarding claim 6, Kolb further discloses (Fig. 3) that wherein the sensor is mounted at the 5bottom of the seed tube (152) or seed conveyor.
Regarding claim 8, Kolb further discloses (Fig. 2-3) that the sensor is mounted within a disc spreader (140; sensors 250, 252 are mounted on seed tube 152, which is disposed within the disc spreader, i.e., between the opening discs, as shown in Fig. 2).
Regarding claim 12, Kolb further discloses that the material application system comprises a flow control valve (flow regulating valve; [0035]) and a pulsing valve (pulse valve 182), wherein the flow control valve regulates pressure and flow of fluid to the pulsing valve ([0035]-[0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb as applied to claim 4 above, and further in view of Ritland (U.S. 2020/0245526).
Regarding claim 7, Kolb discloses the elements of claim 4 as described above, but does not disclose that the sensor is mounted at a seed firmer bracket.  However, Ritland discloses (Fig. 1, 8) a similar seed furrow liquid application system, wherein a sensor (seed sensor 520) is mounted at a seed firmer bracket (on housing 110 substantially at the location seed firmer 112 is mounted).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the sensor of Kolb on a seed firmer bracket, since rearranging parts of an invention involves only routine skill in the art.  Shifting the position of the sensor as such would allow for the device to operate as intended without unexpected results, and the particular placement of the sensor is held to be an obvious matter of design choice.
Regarding claim 10, Kolb discloses the elements of claim 4 as described above, but does not disclose that the sensor is mounted rear of a shank or between the shank and a closing system.  However, Ritland discloses (Fig. 24) a similar seed furrow liquid application system, wherein a sensor (seed sensor assembly 2470) is mounted rear of a shank (shank 2404 and bayonet 2405, via brackets 2411, 2412) or between the shank and a closing system.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the sensor of Kolb rear of a shank, since rearranging parts of an invention involves only routine skill in the art.  Shifting the position of the sensor as such would allow for the device to operate as intended without unexpected results, and the particular placement of the sensor is held to be an obvious matter of design choice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb as applied to claim 4 above, and further in view of Hubner (U.S. 2018/0092294).
Kolb discloses the elements of claim 4 as described above, but does not disclose that the sensor is mounted within a seed firmer.  However, Hubner discloses (Fig. 1-7) a seed sensor (seed detection sensor 148) mounted within a seed firmer (144) for the purpose of detecting seed placement.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the sensor of Kolb within a seed firmer, since a firmer would ensure proper seed-to-soil contact, and rearranging parts of an invention involves only routine skill in the art.  Shifting the position of the sensor as such would allow for the device to operate as intended without unexpected results, and the particular placement of the sensor is held to be an obvious matter of design choice.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb as applied to claim 4 above, and further in view of Grimm (U.S. 2016/0073576).
Kolb discloses the elements of claim 4 as described above, but does not disclose that the sensor is mounted at the closing system.  However, Grimm discloses (Fig. 2, 8) a similar seed furrow liquid application system, wherein a seed sensor (detector 460) is mounted at a closing system (closing wheels 42 and the mounting arm which supports them).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the sensor of Kolb at a closing system, since rearranging parts of an invention involves only routine skill in the art.  Shifting the position of the sensor as such would allow for the device to operate as intended without unexpected results, and the particular placement of the sensor is held to be an obvious matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (U.S. 2012/0042813) seed space monitoring system having sensor 68 downstream of seed tube, for example at a bottom end of the seed tube (Fig. 6).
McMenamy (U.S. 2019/0159398) a seed sensor for a liquid input placement system may be disposed on a seed firmer ([0033], lines 10-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671